J-S43012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

SHAROD BENSON

                            Appellant                 No. 1910 EDA 2013


             Appeal from the Judgment of Sentence May 30, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0003974-2011
                           CP-51-CR-0007687-2011


BEFORE: GANTMAN, P.J., ALLEN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                         FILED AUGUST 04, 2014

       Appellant, Sharod Benson, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial convictions for attempted murder, aggravated assault, carrying firearms

on public streets in Philadelphia, and possessing instruments of crime. 1 We

affirm.

       In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.
____________________________________________


1
  18 Pa.C.S.A. §§ 901(a) (section 2502 related); 2702; 6108; and 907(a),
respectively.


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S43012-14


       Appellant raises five issues for our review:

          WAS THE VERDICT             AGAINST THE WEIGHT OF THE
          EVIDENCE?

          DID THE TRIAL COURT ERR [IN] ALLOWING A WITNESS,
          CORVEL ODD, TO TESTIFY ABOUT SPECTATORS [AND]
          THEIR   POSSIBLE  AFFILIATION   WITH  APPELLANT,
          WITHOUT ANY EVIDENCE THEREOF?

          DID THE TRIAL COURT ERR IN ALLOWING THE WITNESS,
          [MR. ODD], TO TESTIFY THAT HE WAS AFRAID TO APPEAR
          AND TESTIFY?

          DID THE TRIAL COURT ERR IN ALLOWING THE
          COMMONWEALTH TO CALL A WITNESS, [ANTHONY
          WILLIAMS],[2] TO TESTIFY IN VIOLAT
          SEQUESTRATION ORDER?

          DID THE TRIAL COURT ERR IN DENYING APPEL
          MOTION FOR A MISTRIAL WHEN THE PROSECUTOR
          TESTIFIED AND CREATED EVIDENCE DURING CLOSING
          ARGUMENT, AS WELL AS MAKE [AN] UNFAIR COMMENT
          AND MIS-CHARACTERIZATION OF
          CLOSING ARGUMENT?



       Preliminarily, we observe that appellate briefs must conform in all

material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure.         Pa.R.A.P. 2101.   See also Pa.R.A.P. 2114-

2119 (addressing specific requirements of each subsection of brief on


____________________________________________


2
    In his statement of questions presented, Appellant incorrectly identifies

record makes clear Anthony Williams was the witness who violated the
order.



                                           -2-
J-S43012-14


appeal). Regarding the argument section of an appellate brief, Rule 2119(a)

provides:

         Rule 2119. Argument

            (a) General rule. The argument shall be divided
         into as many parts as there are questions to be argued;
         and shall have at the head of each part in distinctive type
         or in type distinctively displayed the particular point
         treated therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a).

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

               Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.Super.

2007), appeal denied, 596 Pa. 703, 940 A.2d 362 (2008) (internal citations

omitted).

on behalf of an             Id. If

to address any issue on review, we shall consider the issue waived.

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.Super. 2006) (holding

appellant waived issue on appeal where he failed to support claim with

relevant citations to case law and record). See also In re R.D., 44 A.3d
657 (Pa.Super. 2012), appeal denied, 618 Pa. 677, 56 A.3d 398 (2012)

(holding appellant-juvenile waived ineffective assistance of counsel claim



or citation to, relevant legal authority regarding ineffectiveness claims




                                     -3-
J-S43012-14


analysis precluded meaningful appellate review).

      Instantly, Appellant provides no argument section in his appellate

brief. Instead, Appellant merely supplies a summary of the argument (less

than two pages), which is not divided into separate sections for each of the

five questions Appellant purports to raise on appeal. See Pa.R.A.P. 2119(a).



sufficiency of the evidence (an issue Appellant does not even raise in his

statement of questions presented) and fails to mention some of the issues

Appellant   actually   asserts    in   his   statement   of   questions   presented.

                                               resent any cogent arguments and

cites no legal authority whatsoever.         See id.; Hardy, supra

failure to develop his claims on appeal precludes meaningful review and

constitutes waiver of his issues. See In re R.D., supra; Gould, supra.

      Moreov                     challenge to the weight of the evidence must be

preserved by a motion for new trial: (1) orally, on the record, at any time

before sentencing; (2) by written motion at any time before sentencing; or

(3) in a post-sentence motion.          Pa.R.Crim

comment to Rule 607, the purpose of this rule is to make it clear that a

challenge to the weight of the evidence must be raised with the trial judge or

                        Commonwealth v. Gillard, 850 A.2d 1273, 1277

(Pa.Super. 2004), appeal denied, 581 Pa. 672, 863 A.2d 1143 (2004). An




                                         -4-
J-S43012-14


presenting a weight of the evidence issue to the trial court constitutes

waiver of that claim.           Commonwealth v. Burkett, 830 A.2d 1034

(Pa.Super. 2003).       Here, Appellant failed to challenge the weight of the

evidence before the trial court in a motion for new trial. See Pa.R.Crim.P.

607(A). Consequently, even if Appellant had properly developed this claim

on appeal, his first issue would be waived on this basis.3       See Burkett,

supra.



after a thorough review of the record, the briefs of the parties, the applicable

law, and the well-reasoned opinion of the Honorable Steven R. Geroff, we

conclude that even if Appellant had properly developed these claims in his

appellate brief, those issues would still afford Appellant no relief. The trial

court opinion comprehensively discusses and properly disposes o

second, third, fourth, and fifth issues on appeal. (See Trial Court Opinion,

filed December 24, 2013, at 7-14; 20-27) (finding: (issues 2 and 3) at

trial, Mr. Odd recanted earlier statements he made to police implicating

Appellant and other frequent patrons of Eagle Bar in crimes charged;4

prosecutor elicited testimony from Mr. Odd regarding identity of spectators
____________________________________________


3
 Appellant also did not raise a challenge to the weight of the evidence in his
court-ordered Rule 1925(b) statement. See Commonwealth v. Castillo,
585 Pa. 395, 403, 888 A.2d 775, 780 (2005) (holding issues not raised in
Rule 1925(b) statement will be deemed waived on appeal).
4
    The shooting took place outside of the Eagle Bar.



                                           -5-
J-S43012-14


in courtroom, whom Mr. Odd identified as familiar from Eagle Bar, to counter

                                                         ecutor also elicited

testimony from Mr. Odd that he had been physically intimidated outside of

Eagle Bar just four months prior to testifying and was adverse to appearing

in court for fear of his safety;

infor

                                                                   (issue 4)



present in courtroom during portion                       -examination;5 Mr.

Odd and Mr. Williams viewed shooting from different vantage points and

their pre-trial identifications of shooters differed;6 at trial, Mr. Williams

denied ever seeing Appellant, whereas Mr. Odd confirmed his prior



violation of sequestration order was de minimis and did not impact outcome

of trial, wher

testimony; violation of sequestration order constituted harmless error;

(issue 5)
____________________________________________


5
    The record confirms Mr. Williams was present for only a short time during

detained him for questioning.
6
  Specifically, Mr. Odd witnessed the shooting from the front of the Eagle Bar
                              -defendant and another man as the shooters.
Mr. Williams observed the shooting from the back of the Eagle Bar and
identified Appellant as a shooter.



                                           -6-
J-S43012-14


of potential unidentified shooter(s); prosecut

with evidence presented and represented fair comments countering defense




surveillance video depicted third shooter (Mr. Haines) was proper and fair

interpretation of evidence; moreover, court instructed jury that opening and

closing arguments do not constitute evidence).7

issues are waived for failure to develop them in his appellate brief. Even if

Appellant had properly developed his claims, his first issue would be waived

for failure to comply with Rule 607 and Rule 1925(b); we would also have



remaining appellate issues.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/4/2014



____________________________________________


7
 The correct citation for Commonwealth v. Cook is 597 Pa. 572, 952 A.2d
594 (2008).



                                           -7-